Title: XII. Thomas Barclay’s Letter of Credit, 6–[11] October 1785
From: Adams, John
To: 


            
              Sir
              Grovenor Shquare London Westminster Octr 6.[–11] 1785.
            
            The United States of America in Congress Assembled on the 14th day of Febry. last resolved, that the Ministers of the United States who are directed to form Treaties with the Emperor of Morocco and the Regencees of Algiers Tunis & Tripoli be empowered to apply any Money in Europe belonging to the United States to that use: As you are appointed to proceed to Morocco as Agent for forming such Treaty with the Emperor you are hereby authorized & empowered to draw Bills of Exchange to the amount of a sum not exceeding twenty thousand Dollars, at one or two usances, upon “John Adams Esqr. Minister Plenipotentiary of the United States of America at the court of Great Britain, residing in Grosvenor Square, at the corner between Duke Street & Brook Street,” who will regularly accept & pay the same either at the house of R & C Puller in London or of Wilhem & Jan Willink & Nicholas & Jacob Staphorst at Amsterdam. Your Bills are however to be always accompanied with a letter of Advice in your own hand writing to Mr Adams, a duplicate of which you will also send by some other conveyance.
            With great respect / We have the honour to be / Sir / Your affectionate friends & / humble Servants
            
              Grosvenor Square London Octr. 6. 1785.
              Paris Octr. 11. 1785
              John Adams Ths Jefferson.
            
          